DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot et al. (US 2009/0313690) in view of Segal (US 2006/0050736).

Regarding claim 1, Bichot discloses a method for a first node disposed in a network environment (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2) comprising: 
a. sending data to a second node through a first tunnel group (Bichot, paragraph [0036], lines 23-28, tunnel for each data packet exchanged; paragraph [0050], lines 24-26, first tunnel); 
wherein the first tunnel group comprises at least two tunnels (Bichot, Fig. 4, tunnels 1…n; paragraph [0037], there are n distinct tunnels between the pair of communication nodes, with a tunnel 
b. receiving data from the second node through a second tunnel group (Bichot, paragraph [0036], lines 23-28, tunnel for each data packet exchanged; paragraph [0050], lines 41-43); 
wherein the second tunnel group comprises at least two tunnels (Bichot, Fig. 4, tunnels 1…n; paragraph [0037], there are n distinct tunnels between the pair of communication nodes, with a tunnel for each access to the destination node; The Examiner interprets that multiple tunnels used for multiple uplink accesses and multiple downlink accesses, respectively (as discussed in paragraph [0004] of Bichot), comprise the claimed first and second tunnel groups); and 
c. receiving a configuration (Bichot, paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
wherein the configuration is for assigning tunnel priority for each tunnel of the first tunnel group and the second tunnel group (Bichot, paragraph [0036], lines 25-35, tunnel is chosen based on parameters such as bandwidth, statistics of use, delay; paragraph [0051], lines 1-16, modem and gateway share information on the links, such as parameters for choosing a link or privilege for certain links for certain types of traffic);
wherein the at least two tunnels in the first tunnel group and the at least two tunnels in the second tunnel group are formed using at least two network interfaces of the first node (Bichot, Fig. 3, interfaces 3.8 & 3.10) and at least one network interface of the second node (Bichot, [0038], interfaces of the remote network; paragraph [0050], virtual Ethernet interface of the gateway).

Bichot does not explicitly disclose a tunnel priority.

Segal discloses receiving a configuration (Segal, paragraph [0068], forwarding behavior configured through management interface; paragraph [0070], customers may use higher performance route for a premium); wherein the configuration is for assigning tunnel priority for each tunnel (Segal, paragraph [0070], higher performance terrestrial route used based on customer priority, application priority).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to assign a higher priority to higher performance routes in the invention of Bichot.  The motivation to combine the references would have been to improve communications. 

Regarding claim 2, Bichot in view of Segal discloses the method according to claim 1, wherein the at least two tunnels of the first tunnel group comprises at least one tunnel established through a satellite modem (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2; paragraph [0004], lines 1-4, satellite).

Regarding claim 3, Bichot in view of Segal discloses the method of claim 1, wherein the at least two tunnels of the second tunnel group comprises at least one tunnel established through a cellular (Segal, paragraph [0005], terrestrial wireless networks; paragraph [0038], cell sites) modem (Bichot, Fig. 3, Modem 3.8; Fig. 4, modem 4.2).  

Regarding claim 4, Bichot in view of Segal discloses the method of claim 1, further comprising aggregating at least one of the at least two tunnels in the first tunnel group and at least one tunnel of the at least two tunnels in the second tunnel group are aggregated together to form one aggregated tunnel (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, tunnel for each data packet exchanged are jointly used in a multi-link; paragraph [0050], lines 24-26, multi-link).  

Regarding claim 5, Bichot in view of Segal discloses the method of claim 1, wherein the configuration is received from a user (Segal, paragraph [0068], forwarding behavior configured through management interface; paragraph [0070], customers may use higher performance route for a premium).  

Regarding claim 7, Bichot in view of Segal discloses the method of claim 1, further comprising when performance of a tunnel of the at least two tunnels of the first tunnel group becomes unsatisfactory, the tunnel is not used for sending data to the second node; when performance of a tunnel of the at least 45two tunnels of the second tunnel group becomes unsatisfactory, the tunnel is not used for receiving data from the second node (Bichot, paragraph [0004], lines 1-8; paragraph [0036], lines 23-35, choice dependent on link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, dynamically collect statistics about the links) (Segal, paragraph [0016], sessions terminate based on link failure; paragraph [0019], lines 9-12, allowable delay limitations [thresholds]).  

Regarding claim 8, Bichot in view of Segal discloses the method of claim 1, wherein the data sent in step (a) and the data received in step (b) are encapsulated in IP packets (Bichot, paragraph [0002], IP packets).  

Regarding claim 9, Bichot in view of Segal discloses the method of claim 1, further comprising: when a first condition is met, tunnels in the second tunnel group are also used for sending data in step (a) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link 

Regarding claim 10, Bichot in view of Segal discloses the method of claim 1, further comprising: when a second condition is met, tunnels in the first tunnel group are also used for receiving data in step (b) (Bichot, paragraph [0036], lines 23-35, tunnel choice dependent on various parameters of link performance; paragraph [0048], lines 1-8, dynamic withdrawal of links based on performance; paragraph [0051], lines 1-16, use different links for different types of traffic).  


Claims 11-20 are rejected under substantially the same rationale as claims 1-10.  Bichot additionally discloses a plurality of network interfaces (Fig. 3, interfaces 3.8 & 3.10); at least one processing unit (paragraph [0050], line 14, processed); at least one main memory (paragraph [0050], line 13, stores); at least one secondary storage storing program instructions  executable by the at least one processing unit (paragraph [0045], line 1, software). 


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot in view of Segal, and further in view of Chen et al. (US 2013/0084878).

Regarding claim 6, Bichot in view of Segal discloses the method of claim 5.  Bichot does not explicitly disclose, but Chen discloses providing a webpage to the user to enter the configuration (Chen, paragraph [0036], user interface for ranking network priority provided by a web server).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed 

Claim 16 is rejected under substantially the same rationale as claim 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. L./
Examiner, Art Unit 2466

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466